Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 14, 2020

                                      No. 04-20-00504-CV

                                        Hilda TREVINO,
                                            Appellant

                                                v.

                          TRADEWIND VILLAS APARTMENTS,
                                     Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2020CV01260
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER

        Hilda Trevino has filed a notice of appeal from a default judgment signed July 27, 2020.
Trevino did not file a timely motion that would have extended the appellate timetable. See TEX.
R. CIV. P.329b(g); TEX. R. APP. P.26.1(a). Thus, the notice of appeal was due August 26, 2020,
or a motion for extension of time to file the notice of appeal was due fifteen days later on
September 10, 2020. See TEX. R. APP. P.26.1, 26.3. Trevino did not file a timely notice of appeal
or motion for extension of time to file the notice of appeal. However, on September 23, 2020,
she filed a notice of appeal.

        A timely notice of appeal must be filed in order to invoke this court’s jurisdiction. See
Sweed v. Nye, 323 S.W.3d 873 (Tex. 2010). “Once the period for granting a motion for extension
of time under Rule [26.3] has passed, a party can no longer invoke the appellate court’s
jurisdiction.”See Verburgt v. Dorner, 959 S.W.2d 615, 615 (1997).

         We therefore order Trevino to file a response by November 3, 2020, showing cause why
this appeal should not be dismissed for lack of jurisdiction. If Trevino fails to satisfactorily
respond within the time provided, the appeal will be dismissed. See TEX. R. APP. P.42.3(a), (c).
Trevino has the burden to request the trial court clerk prepare a supplemental clerk’s
record containing all necessary pleadings and orders to establish this court’s jurisdiction and to
file a copy of any such request with this court.

       All deadlines in this matter are suspended until further order of the court.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court